IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM BONN,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2009

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/


Opinion filed November 10, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

William Bonn, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is DENIED on the merits.

LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., CONCUR.